Exhibit 10.1






SUBSCRIPTION AGREEMENT




THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY JURISDICTION. THE SECURITIES
MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED OR ASSIGNED UNLESS (A) THEY ARE
REGISTERED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND SUCH LAWS OF ANY JURISDICTION
AS MAY BE APPLICABLE, OR (B) SOLD IN RELIANCE ON AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR (C) SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.



Encorium Group, Inc.
400 Berwyn Park
899 Cassatt Road, Suite 115,
Berwyn, Pennsylvania
Attention: Kai Lindevall, Chairman




Re: Subscription for Shares of Common Stock



Ladies and Gentlemen:




Subject to the terms and conditions herein set forth, I hereby agree to purchase
from Encorium Group, Inc. (the “Company”), and upon the Company’s acceptance of
this subscription (the “Subscription Agreement”) the Company agrees to issue and
sell to me, (i) the number of shares (the “Shares”) of Common Stock, par value
$.001 per share, of the Company (the “Common Stock”) indicated on the signature
page hereof. The aggregate purchase price for the Shares is indicated on the
signature page hereof (the “Subscription Amount”). I acknowledge that my
subscription is irrevocable. Prior to acceptance hereof by the Company, I
understand that the Subscription Amount will be held in a separate bank account
in the Wayne, Pennsylvania area (the “Escrow Account”). At such time as the
Company has accepted the subscription the Subscription Amount will be disbursed
to the Company from the Escrow Account. If the Company does not accept my
subscription by October 30, 2009 the Subscription Amount will be promptly
returned to me without interest.

PHILADELPHIA\5319867\1 257335.000

--------------------------------------------------------------------------------

(a)    Accredited Investor Status. I acknowledge that the following apply to
me:      [ ] (A)    I am a natural person whose individual net worth, or joint
net 


worth with my spouse, at the time of my purchase exceeds $1,000,000.

[ ] (B) I am a natural person who had an individual income in excess of

$200,000 in each of the two most recent years and who reasonably expects an
income in excess of such amount in the current year.

[ ] (C) I am a natural person who had joint income with my spouse in

excess of $300,000 in each of the two most recent years and who reasonably
expects an income in excess of such amount in the current year.

     (b) Transfer Restrictions; Investment Representations. I understand that
the sale, hypothecation, transfer, assignment and any other disposition of the
Shares is restricted and that the Shares have not been registered under the
Securities Act of 1933 (the “Act”) or the laws of any other jurisdiction. The
Shares cannot be sold or transferred by me unless they are (i) subsequently
registered under applicable law, (ii) sold in accordance with an opinion of
counsel acceptable to the Company that the Shares may be sold pursuant to an
exemption from registration, or (iii) sold pursuant to Rule 144 or Rule 144A
under the Act; Accordingly, understand that I may not be able to sell any Shares
and I must bear the economic risk of my investment for an indefinite period of
time;

     (c) Risks. I acknowledge that there are various substantial risks attendant
to the Company's business and the ownership of the Shares. I have considered the
risks associated with such an investment, including the risks described under
the heading "Risk Factors" in the Company’s Annual Report on Form 10-K for the
year ending on December 31, 2008 and the Company’s Quarterly Report on Form 10-Q
for the Quarterly Period ended June 30, 2009. No representations or warranties
have been made concerning the success of the business or the potential profit on
an investment in the Company.

     (d) Warrant Exchange Agreements. I acknowledge that prior to the execution
hereof the Company is entering into (i) a warrant exchange agreement with
Capital Ventures International, in the form attached hereto as Exhibit A and
(ii) a warrant exchange agreement with Enable Growth Partners, LP, in the form
attached hereto as Exhibit B.

(e)      Representations and Warranties.   (i)      The Company represents and
warrants that:  

A.      The Company is a corporation duly organized and validly subsisting under
the laws of the State of Delaware;   B.      As of the date hereof, the
authorized capital stock of the Company consists of 35,000,000 shares of Common
Stock, of which 26,325,383 shares of Common Stock will be issued and outstanding
immediately following the Closing:  



2




PHILADELPHIA\5319867\1 257335.000

--------------------------------------------------------------------------------

C.      Upon payment of the purchase price set forth herein, the Shares to be
issued to me shall be validly issued, fully paid and non-assessable; and   D.   
  The Company has all requisite corporate power and authority to execute,
deliver and consummate the transactions contemplated by this Subscription
Agreement.     This Subscription Agreement has been duly authorized by all
necessary action on the party of the Company; no other act or proceeding on the
part of the Company is necessary to authorize this Subscription Agreement or the
transactions contemplated hereby. This Subscription Agreement constitutes the
legal, valid and binding obligation of the Company, enforceable in accordance
with the terms hereof, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.   E.      Neither the execution and delivery by the Company of
this Subscription Agreement, nor the consummation by the Company of the
transactions contemplated hereby, will (A) violate any provision of the Delaware
General Corporation Law, the Company’s Certificate of Incorporation or Bylaws or
(B) violate, conflict with, or constitute a default (or an event or condition
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
cause the acceleration of the maturity of any liability or obligation pursuant
to, or result in the creation or imposition of any security interest, lien,
charge or other encumbrance upon any of the property or assets of the Company
under any note, bond, mortgage, indenture, deed of trust, license, lease,
contract, commitment, understanding, arrangement, agreement or restriction of
any kind or character to which the Company is a party or by which it may be
bound or affected or to which any of its property or assets may be subject, or
violate any statute or law or any judgment, decree, order, writ, injunction,
regulation or rule of any court or governmental authority.  



  (ii) I represent and warrant that:




A.      My knowledge and experience in financial and business matters are such
that I am capable of evaluating the merits and risks of my purchase of the
Shares contemplated by this Subscription Agreement;   B.      I have been given
the opportunity to ask questions of, and receive answers from, directors,
officers and other representatives of the Company concerning the business,
financial condition and affairs of the Company, and the terms and conditions of
this Subscription Agreement, and have received, to my satisfaction, all such
other information and documents as I have requested in order to evaluate an
investment in the Company;   C.      I have adequate means of providing for my
current needs and possible personal contingencies and have no need for liquidity
in my investment in the Company. I am able to bear the economic risk of
investment in the Company, and can afford a  



3




PHILADELPHIA\5319867\1 257335.000

--------------------------------------------------------------------------------

  complete loss of my investment without adversely affecting my standard of
living;   D.      I recognize that this Subscription Agreement and the other
information furnished by the Company do not constitute investment, accounting,
legal or tax advice. I am relying on my own professional advisers for such
advice and have reviewed the merits of an investment in the Securities with my
tax and legal counsel and with an investment adviser to the extent I have deemed
advisable. I understand that the law firms of Cozen O’Connor represent the
interests of the Company and have not been retained to render any legal, tax,
investment or other advice to the undersigned;   E.      I represent that the
Shares I will receive pursuant to this Subscription Agreement are being acquired
by me in good faith solely for my account, for investment purposes only, and are
not being purchased with a view to or for the resale or distribution thereof, or
for the account, in whole or in part, of others, and further, I will hold such
Shares as an investment; and   F.      My authorization, execution, delivery,
and performance of this Subscription Agreement does not conflict with any other
agreement or arrangement to which I am a party or by which I am bound. This
Subscription Agreement has been duly executed and delivered by me. This
Subscription Agreement constitutes the legal, valid and binding obligation of
the undersigned, enforceable in accordance with the terms hereof, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.   G.      I
currently am the beneficial holder of 1,230,177 shares of Common Stock of the
Company.  

     (f) Indemnification and Hold Harmless. If I breach any agreement,
representation or warranty I have made herein, I agree to indemnify and hold
harmless the Company against any claim, liability, loss, damage or expense
(including reasonable attorneys’ fees and other costs of investigating and
litigating claims) caused by my breach.

     (g) Binding Nature of Agreement; No Assignment. This Subscription Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns, except that
no party may assign or transfer its rights or obligations under this
Subscription Agreement without the prior written consent of the other parties
hereto.

     (h) Revocation. Subscriber hereby acknowledges and agrees that Subscriber
is not entitled to cancel, terminate or revoke this subscription or any
agreement hereunder and that this subscription and all such agreements shall
survive the death, disability or incapacity of Subscriber.



4




PHILADELPHIA\5319867\1 257335.000

--------------------------------------------------------------------------------

     (i) Governing Law. This Subscription Agreement shall be construed in
accordance with and governed by the laws of the State of Pennsylvania applicable
to agreements made and to be performed wholly within that jurisdiction.

     (j) Counterparts. This Subscription Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original and all of which shall constitute the same instrument.

     (k) Entire Agreement. This Subscription Agreement contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof. Any and all prior and contemporaneous discussions, negotiations,
commitments, understandings, representations and warranties relating to the
transactions contemplated herein are hereby superseded in all respects by this
Subscription Agreement.



5




PHILADELPHIA\5319867\1 257335.000

--------------------------------------------------------------------------------



SUBSCRIPTION AGREEMENT
SIGNATURE PAGE




Please complete two copies of this Signature Page and return both copies to the
Company as follows: Encorium Group, Inc. Encorium Group, Inc., Keilaranta, 10
Finland, FI-02150 Espoo, Attention: Kai Lindevall (Facsimile: +358 20 751 8250).

Ilari Koskelo    Telephone Number  Purchaser’s Name - Please Print     




Social Security/Tax I.D. Number




Peräsintie 11, 00980 Helsinki, Finland

Notice Address (including City, State and Zip Code)

/s/ Ilari Koskelo    October 14, 2009 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Signature    Date  Shares of Common Stock to be Purchased:                     
                           3,937,500 Shares  Aggregate Purchase Price:         
                                   $1,575,000 




AGREED TO AND ACCEPTED:




By: /s/ Philip L. Calamia      ENCORIUM GROUP, INC.    Date: October 16, 2009 




6




PHILADELPHIA\5319867\1 257335.000

--------------------------------------------------------------------------------